DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species B drawn to Figs. 5-11 in the reply filed on March 25, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 is generic to both species (Remarks pg. 2-3) and therefore, the election of species requirement should be withdrawn.  Upon further consideration, this is found persuasive and examiner withdraws the previous election of species requirement (dated 02/03/22).
	Thus, claims 1-16 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Marcus A. Fischer on April 21-22, 2022.
The application has been amended as follows: 
In claim 1, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 2, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 3, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 4, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 4, Ln. 2, the phrase “…when the two pushing blocks…” has been change to “…when the [[two]] pushing blocks…”
In claim 5, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 6, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 7, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 8, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 9, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 10, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 11, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 12, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 13, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 14, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 15, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.
In claim 16, Ln. 1, the phrase, “that can be pressed on two sides,” has been deleted.

Reasons for Allowance
Claims 1-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly the container cover is provided with a linkage mechanism such that two pistons move in opposite direction (as recited in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
	

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736